Appellant was convicted of the offense of unlawfully having in his possession prohibited liquor. Code 1928, § 4621.
We doubt that the evidence made a case against appellant worthy to be submitted to the jury (Ex parte Grimmett, 228 Ala. 1,152 So. 263), but we will not decide whether it did or not since the judgment must be reversed for another reason.
All that the record discloses, by way of giving the court from which the appeal comes, and in which, for aught appearing, the case originated, jurisdiction to try the case is an unsworn "complaint" filed by the solicitor on the day of trial. This was entirely insufficient; and the judgment following was erroneous. See our case of Homer James v. State, ante, p. 225,181 So. 709. The same is reversed and the cause is remanded.
Reversed and remanded.